DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 11,262,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent participate all of limitations of claims of the application. It is noted that the protective layer overlaps the switching element, the signal input pad and the signal line since the signal line comprises a data line connected to the switching element and a signal wire between the data line and the signal input pad. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (Kang, US 2010/0301327) in view of Umetsu (US 6,690,032).
Re Claim 1:  As shown in Fig. 4 (see also Fig. 1), Kang discloses a display panel comprising: 
a first substrate including a base substrate 120 having a lower surface and an upper surface, 
a switching element T disposed on the upper surface [0047], a signal line (as 17 in Fig. 1) disposed on the upper surface and connecting the signal line to the switching element [0054], and a protective layer 128 disposed on the upper surface and overlapping the signal line.
Kang discloses that a signal pad 119 connects a data line formed at the pixel area and an external data driving circuit to apply image signal outputted from the data driving circuit to the pixel electrode 129 via the TFT(T) [0054]. Kang does not disclose a signal input pad, a signal line disposed on the upper surface and connecting the signal input pad to the switching element, a flexible printed circuit board disposed under the lower surface and connected to the signal input pad; and a driver IC (integrated Circuit} mounted on the flexible printed circuit board, wherein data signals are transmitted from the driver IC to the switching element.
As shown in Fig. 1, Umetsu discloses a display panel comprising a flexible printed circuit board 62 disposed under the lower surface (of the first substrate 20) and connected to a signal input pad 40; and a driver IC 64 (integrated Circuit} mounted on the flexible printed circuit board 62.
Umetsu discloses that the display panel can be a passive matrix type of LC panel or an active matrix type of LC panel. Umetsu further discloses that, in the active matrix type of liquid crystal panel, the signal line 22 (electrode 22) may include a pixel electrode to apply a voltage to liquid crystal 32 (col. 6, lines 60-65). Accordingly, it is obvious that the voltage is a data signal and the active matrix LC panel comprises a switching element, wherein the signal line 22 is considered as a data signal line connecting to a pixel electrode, and the data signal is applied to the pixel electrode via the data signal line 22 and the switching element.
Accordingly, it is obvious that data signals are transmitted from the driver IC 64 to switching element via the signal input pad 40 and the signal line 22 as shown in Fig. 1 of Umetsu.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a signal input pad, a signal line disposed on the upper surface and connecting the signal input pad to the switching element, a flexible printed circuit board under the lower surface connected to the signal input pad; and a driver IC (integrated Circuit) mounted on the flexible printed circuit board, wherein data signals are transmitted from the driver IC to the switching clement in order to provide display images.
Re Claim 2: The display panel of claim 1, wherein the signal line comprises a data line 22 connected to the switching element and a signal wire 24 (interconnect) between the data line 22 and the signal input pad 40 as shown in Figs. 1 and 3 of Umetsu. 
Re claim 3: The display panel of claim 2, wherein the signal wire is connected to the signal input pad 40 via a thru-hole 21 passing through the base substrate 20 as shown in Fig. 1 of Umetsu (col. 5, lines 23-51).
Re Claim 4: The display panel of claim 3, wherein a portion of the signal wire 24 is overlapped with the thru-hole 21 as shown in Fig. 1 of Umetsu. 
Re Claim 6: The display panel of claim 1, wherein, as shown in Fig. 4 of Kang (see also Fig. 2), the first substrate 120, includes a display area (pixel area) and a non-display area (pad area) adjacent to the display area, the switching element T is disposed in the display area, and the signal input pad 119 is disposed in the non-display area. 
Re Claim 7: The display panel of claim 1, wherein a portion of the signal lime 22 is connected to the signal input pad 40 via a thru-hole 21 passing through the base substrate 20 as shown in Fig. 1 of Umetsu. 
Re Claim 8: The display panel of claim 7, further comprising a second substrate 10 facing the first substrate 20; and a seal pattern 30 between the first substrate 20 and the second substrate 10 and overlapped with the thru-hole 21 as shown in Fig. 1 of Umetsu.
Re Claim 9: The display panel of claim 8:
As shown in Fig. 1, Umetsu discloses that the electrode 12 can be a common electrode (col. 6, lines 60-65). Accordingly, as shown in Fig. 9, the second substrate 10 comprises a common electrode 14, and the seal pattern 100 contacts the common electrode 14.
Re Claim 10: As shown in Fig. 4 (see also Figs. 1 and 2), Kang discloses display panel comprising: 
a first substrate including a base layer 120 having a lower surface and an upper surface, a switching element T disposed on the upper surface, a signal line 17 (comprising data pad 19) disposed on the upper surface (Fig. 1), and a protective layer 128 disposed on the upper surface and overlapping the signal line 17; 
Kang does not disclose a signal input pad on the lower surface, the signal line connecting the signal input pad to the switching element, a flexible printed circuit board disposed under the lower surface and connected to the signal input pad, and a driver IC (Integrated Circuit} mounted on the flexible printed circuit board, wherein data signals are transmitted from the driver IC to the switching element.
As shown in Fig. 1, Umetsu discloses a display panel comprising a flexible printed circuit board 62 disposed under the lower surface (of the first substrate 20) and connected to a signal input pad 40; and a driver IC 64 (integrated Circuit} mounted on the flexible printed circuit board 62.
Umetsu discloses that the display panel can be a passive matrix type of LC panel or an active matrix type of LC panel. Umetsu further discloses that, in the active matrix type of liquid crystal panel, the signal line 22 (electrode 22) may include a pixel electrode to apply a voltage to liquid crystal 32 (col. 6, lines 60-65). Accordingly, it is obvious that the voltage is a data signal and the active matrix LC panel comprises a switching element, wherein the signal line 22 is considered as a data signal line connecting to a pixel electrode, and the data signal is applied to the pixel electrode via the data signal line 22 and the switching element.
Accordingly, it is obvious that data signals are transmitted from the driver IC 64 to switching element via the signal input pad 40 and the signal line 22 as shown in Fig. 1 of Umetsu.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a signal input pad on the lower surface, the signal line connecting the signal input pad to the switching element, a flexible printed circuit board disposed under the lower surface and connected to the signal input pad; and a driver IC (integrated Circuit) mounted on the flexible printed circuit board, wherein data signals are transmitted from the driver IC to the switching clement in order to provide display images.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (Kang, US 2010/0301327) in view of Umetsu (US 6,690,032) as applied to claim 1 above, and further in view of Koyama et al. (Koyama, US 2011/0102697).
Re Claim 5: The display panel of claim 4:
Kang in view of Umetsu does not discloses that the first substrate further comprises a common voltage pad on the protective layer.
As shown in Figs. 2A and 2B, Koyama discloses a display panel comprises a common voltage pad 306 on the protective layer 303 in order to provide common voltage signal to counter electrode [0128-0129].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a common voltage pad on the protective layer in order to provide common voltage signal to counter electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
October 22, 2022